DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 6-7, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 6,918,207) in view of Holmenlund (US 7,607,258).

Regarding claim 1, Dai teaches a bottle planter (Fig. 4, “container unit”, 1) comprising: an elongated insert (Fig. 4, “planter unit”, 2) for inserting into a neck (Fig. 4, “bottle opening”, 13) of a bottle (Fig. 4, “bottle body”, 11), the insert comprising a housing (Fig. 1, “long pipe”, 21); a plurality of substrates (Fig. 4, “planting space” 20; medium [humid air] shown with plant growing in and on thus, by definition, is a substrate: “The surface or material on which any particular organism occurs or grows.”, Oxford English Dictionary; and Fig. 4, material of “water channel”, 3; “water channel 3 for transmission between the container unit 1 and the planter unit 2 is a length of a belt shape or strip member, preferably made of water-absorbent materials like cotton or non-woven fabric. One end of the water channel 3 is formed or wound to have a form equal or slightly larger than the diameter of the planting space 20”, Col. 4, Lines 43-48) within the housing (Figs. 1 & 4 show “planting space” 20 within “long pipe” 21; “water channel” 3 is partially within “long pipe” 21 at one end, in a slot of “mounting member” 31), wherein a first of the plurality of substrates is different than a second of the plurality of substrates (Figs. 1 & 4 show “planting space” 20 and “water channel” 3 as different from one another); wherein the first substrate and the second substrate are arranged along a length of the elongated insert such that the second substrate is lower than the first substrate when the elongated insert is inserted into a neck of a bottle (Fig. 4 shows “planting space” 20 above “water channel” 3, both placed along the length of “planter unit” 2 when inserted into “bottle body” 11).
Dai does not expressly disclose wherein the first substrate and the second substrate are arranged consecutively.
However, in an analogous planter art, Holmenlund teaches wherein the first substrate (Fig. 1, “first growth substrate”, 2) and the second substrate (Fig. 2, “discrete second substrate”, 4) are arranged consecutively (Fig. 1 shows “first growth substrate” 2 and “discrete second substrate” 4 arranged consecutively along the vertical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai wherein the first substrate and the second substrate are arranged consecutively, as taught by Holmenlund, to more effectively manage water inside the container by ensuring contact between the two different substrates, such as when one substrate is flooded and needs the second substrate to efficiently absorb the access water or when one substrate is dry and needs to absorb water from the slower drying substrate (as discussed in Holmenlund, Col. 6, lines 12-49).

Regarding claim 3, Dai as modified by Holmenlund teaches the bottle planter of claim 1. Further, Dai teaches wherein the second substrate (Fig. 4, material of “water channel”, 3) includes a plant nutrient (“The liquid contained inside the container 11 is transmitted through the water channel 3 to the water containing, moisturized and air permeable planter unit 2”, Col. 4, Lines 7-10; “Meanwhile, the water channel 3 at the bottom of the planter unit 2 is also extended and immersed in the liquid contained therein, as shown in FIGS. 2 and 3. Thereby, the liquid is taken up and delivered to the planter unit 2 by capillarity, forming a humid space for growth with the help of the water containing, moisturizing and capillary air permeable properties of the planter unit 2, the planter unit 2 serves as a cultivating medium and constitutes a completely sealed liquid storage and soiless planting environment. Then, the root 51 of the plant 5 is directly inserted into the planting space 20 through the opening 22 on top of the cover unit 14, as shown in FIG. 4, so the root 51 can directly obtain required moisture or nutrients from the planter unit 2 with excellent water containing, moisturizing and capillary air permeable properties.”, Col. 4, Lines 60-67 – Col. 5, Lines 1-7; thus contains nutrients from liquid wicked up and through material of “water channel” 3 to deliver the nutrients and moisture to the “planting space” 20).
Dai does not expressly disclose wherein the second substrate includes a plant nutrient not contained in the first substrate.
However, Holmenlund further teaches wherein the second substrate (Fig. 2, “discrete second substrate”, 4) includes a plant nutrient not contained in the first substrate (“In FIG. 1 the plant 1 is grown in a peat substrate 2 in a pot 3. At the base of the pot is placed a disc 4 of mineral wool. The pot is placed on a vertically moveable surface 5. For flooding, the vertically moveable surface 5 is lowered into a tank of water (not shown) so that the top surface of the disc of mineral wool 4 coincides with the surface of the water and the disc 4 is thus entirely submerged in the water, but none of the peat 2 is submerged. After a predetermined time the vertically moveable surface 5 is raised out of the tank of water.”, Col. 8, Lines 55-63; “The second substrate is a disc of mineral wool…For the flooding stage the tray containing the pots is lowered into a nutrition liquid which is water containing dissolved nutrients so that the pots are submerged to a depth such that the mineral wool disc is wholly underwater.”, Col. 9, Lines 28-36; note, only the second substrate is submerged in the “nutrition liquid” and thus contains a nutrient not contained in the first substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the second substrate includes a plant nutrient not contained in the first substrate, as further taught by Holmenlund, to more effectively manage water and nutrition release to the plant inside the container to prevent over-watering conditions, nutrient stress conditions, or drought conditions in the first substrate with the plant (as discussed in Holmenlund, Abstract).

Regarding claim 4, Dai as modified by Holmenlund teaches the bottle planter of claim 3. Further, Dai teaches wherein the plant nutrient is dissolvable such that the plant nutrient dissolves into a fluid in the bottle when the elongated insert is inserted into the neck of a bottle  (“the root 51 of the plant 5 is directly inserted into the planting space 20 through the opening 22 on top of the cover unit 14, as shown in FIG. 4, so the root 51 can directly obtain required moisture or nutrients from the planter unit 2 with excellent water containing, moisturizing and capillary air permeable properties”, Col. 5, Lines 2-7; Fig. 4 shows liquid with nutrients dissolved in, further shows the nutrients are dissolved in the liquid when the “planter unit” 2 is in “bottle opening” 13).

Regarding claim 6, Dai as modified by Holmenlund teaches the bottle planter of claim 3. Further, Dai teaches wherein the first substrate (Fig. 4, “planting space”, 20) and the second substrate (Fig. 4, material of “water channel”, 3) are formed from different materials (“planting space” 20 substrate formed from humid air and material of “water channel” 3 “preferably made of water-absorbent materials like cotton or non-woven fabric”, Col. 4, Lines 44-45), and wherein the material forming the second substrate has a higher capillary draw than the material forming the first substrate (“Another end of the water channel 3 is extended and immersed in the liquid contained inside the container 11, absorbing and transmitting water to the planter unit 2.”, Col. 4, Lines 52-55; capillary action is described and implying that since “planting space” 20 is to receive the moisture from “water channel” 3, that “water channel” 3 provides higher capillary draw than the “planting space” 20 receiving the plant).

Regarding claim 7, Dai as modified by Holmenlund teaches the bottle planter of claim 6. Further, Dai teaches wherein, when inserted into the neck of a partially filled bottle (As shown in Fig. 4), the second substrate (Fig. 4, material of “water channel”, 3) is at least partially submerged in the fluid (Fig. 4 shows “water channel” 3 partially submerged), and the first substrate is separated from the fluid (Fig. 4 shows “planting space” 20 above and separate from fluid), such that fluid is received at the first substrate by way of capillary action from the second substrate (“The water channel 3 for transmission between the container unit 1 and the planter unit 2 is a length of a belt shape or strip member, preferably made of water-absorbent materials like cotton or non-woven fabric. One end of the water channel 3 is formed or wound to have a form equal or slightly larger than the diameter of the planting space 20 of the planter unit 2, directly matching the planter unit 2 in the container 11 and joined with the planting space 20, or fitted with a mounting member 31, as shown in FIG. 1, communicating with the bottom of the planter unit 2 and the planting space 20 in the container 11. Another end of the water channel 3 is extended and immersed in the liquid contained inside the container 11, absorbing and transmitting water to the planter unit 2.”, Col. 4, Lines 42-55).

Regarding claim 11, Dai teaches a planter assembly comprising: a first substrate (Fig. 4, “planting space” 20; medium [humid air] shown with plant growing in and on thus, by definition, is a substrate: “The surface or material on which any particular organism occurs or grows.”, Oxford English Dictionary) for supporting hydroponic planting of seeds (Note, this is an intended use recitation; however Dai discloses “A moisturized, soilless, root-culture planter provides a water storage space that is sealed by a cover unit…The planter unit provides a hollow planting space for direct insertion for growth of a plant root”, Abstract; thus capable of supporting hydroponic planting of seeds); a second substrate (Fig. 4, material of “water channel”, 3; “water channel 3 for transmission between the container unit 1 and the planter unit 2 is a length of a belt shape or strip member, preferably made of water-absorbent materials like cotton or non-woven fabric. One end of the water channel 3 is formed or wound to have a form equal or slightly larger than the diameter of the planting space 20”, Col. 4, Lines 43-48) different than the first substrate (Figs. 1 & 4 show “planting space” 20 and “water channel” 3 as different from one another); wherein the first and second substrate are combined in an elongated plug (Fig. 1, “planter unit”, 2; note, shown plugging hole at the top of the container/bottle) such that the first and second substrate are arranged along a length of the plug (Fig. 4 shows “planting space” 20 above “water channel” 3, both placed along the length of “planter unit” 2 when inserted into “bottle body” 11).
Dai does not expressly disclose wherein the first substrate and the second substrate are arranged consecutively.
However, in an analogous planter art, Holmenlund teaches wherein the first substrate (Fig. 1, “first growth substrate”, 2) and the second substrate (Fig. 2, “discrete second substrate”, 4) are arranged consecutively (Fig. 1 shows “first growth substrate” 2 and “discrete second substrate” 4 arranged consecutively along the vertical axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai wherein the first substrate and the second substrate are arranged consecutively, as taught by Holmenlund, to more effectively manage water inside the container by ensuring contact between the two different substrates, such as when one substrate is flooded and needs the second substrate to efficiently absorb the access water or when one substrate is dry and needs to absorb water from the slower drying substrate (as discussed in Holmenlund, Col. 6, lines 12-49).

Regarding claim 12, Dai as modified by Holmenlund teaches the planter assembly of claim 11. Further, Dai teaches wherein the second substrate (Fig. 4, material of “water channel”, 3) includes a plant nutrient (“The liquid contained inside the container 11 is transmitted through the water channel 3 to the water containing, moisturized and air permeable planter unit 2”, Col. 4, Lines 7-10; “Meanwhile, the water channel 3 at the bottom of the planter unit 2 is also extended and immersed in the liquid contained therein, as shown in FIGS. 2 and 3. Thereby, the liquid is taken up and delivered to the planter unit 2 by capillarity, forming a humid space for growth with the help of the water containing, moisturizing and capillary air permeable properties of the planter unit 2, the planter unit 2 serves as a cultivating medium and constitutes a completely sealed liquid storage and soiless planting environment. Then, the root 51 of the plant 5 is directly inserted into the planting space 20 through the opening 22 on top of the cover unit 14, as shown in FIG. 4, so the root 51 can directly obtain required moisture or nutrients from the planter unit 2 with excellent water containing, moisturizing and capillary air permeable properties.”, Col. 4, Lines 60-67 – Col. 5, Lines 1-7; thus contains nutrients from liquid wicked up and through material of “water channel” 3 to deliver the nutrients and moisture to the “planting space” 20).
Dai does not expressly disclose wherein the second substrate includes a plant nutrient not contained in the first substrate.
However, Holmenlund further teaches wherein the second substrate (Fig. 2, “discrete second substrate”, 4) includes a plant nutrient not contained in the first substrate (“In FIG. 1 the plant 1 is grown in a peat substrate 2 in a pot 3. At the base of the pot is placed a disc 4 of mineral wool. The pot is placed on a vertically moveable surface 5. For flooding, the vertically moveable surface 5 is lowered into a tank of water (not shown) so that the top surface of the disc of mineral wool 4 coincides with the surface of the water and the disc 4 is thus entirely submerged in the water, but none of the peat 2 is submerged. After a predetermined time the vertically moveable surface 5 is raised out of the tank of water.”, Col. 8, Lines 55-63; “The second substrate is a disc of mineral wool…For the flooding stage the tray containing the pots is lowered into a nutrition liquid which is water containing dissolved nutrients so that the pots are submerged to a depth such that the mineral wool disc is wholly underwater.”, Col. 9, Lines 28-36; note, only the second substrate is submerged in the “nutrition liquid” and thus contains a nutrient not contained in the first substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the second substrate includes a plant nutrient not contained in the first substrate, as further taught by Holmenlund, to more effectively manage water and nutrition release to the plant inside the container to prevent over-watering conditions, nutrient stress conditions, or drought conditions in the first substrate with the plant (as discussed in Holmenlund, Abstract).

Regarding claim 13, Dai as modified by Holmenlund teaches the planter assembly of claim 12. Further, Dai teaches wherein the plant nutrient is dissolvable such that the plant nutrient dissolves into a fluid in the bottle when the elongated insert is inserted into the neck of a bottle  (“the root 51 of the plant 5 is directly inserted into the planting space 20 through the opening 22 on top of the cover unit 14, as shown in FIG. 4, so the root 51 can directly obtain required moisture or nutrients from the planter unit 2 with excellent water containing, moisturizing and capillary air permeable properties”, Col. 5, Lines 2-7; Fig. 4 shows liquid with nutrients dissolved in, further shows the nutrients are dissolved in the liquid when the “planter unit” 2 is in “bottle opening” 13).

Regarding claim 15, Dai as modified by Holmenlund teaches the planter assembly of claim 12. Further, Dai teaches wherein the first substrate (Fig. 4, “planting space”, 20) and the second substrate (Fig. 4, material of “water channel”, 3) are formed from different materials (“planting space” 20 substrate formed from humid air and material of “water channel” 3 “preferably made of water-absorbent materials like cotton or non-woven fabric”, Col. 4, Lines 44-45), and wherein the material forming the second substrate has a higher capillary draw than the material forming the first substrate (“Another end of the water channel 3 is extended and immersed in the liquid contained inside the container 11, absorbing and transmitting water to the planter unit 2.”, Col. 4, Lines 52-55; capillary action is described and implying that since “planting space” 20 is to receive the moisture from “water channel” 3, that “water channel” 3 provides higher capillary draw than the “planting space” 20 receiving the plant).

Regarding claim 16, Dai as modified by Holmenlund teaches the planter assembly of claim 15. Further, Dai teaches wherein, when inserted into the neck of a partially filled bottle (As shown in Fig. 4), the second substrate (Fig. 4, material of “water channel”, 3) is at least partially submerged in the fluid (Fig. 4 shows “water channel” 3 partially submerged), and the first substrate is separated from the fluid (Fig. 4 shows “planting space” 20 above and separate from fluid), such that fluid is received at the first substrate by way of capillary action from the second substrate (“The water channel 3 for transmission between the container unit 1 and the planter unit 2 is a length of a belt shape or strip member, preferably made of water-absorbent materials like cotton or non-woven fabric. One end of the water channel 3 is formed or wound to have a form equal or slightly larger than the diameter of the planting space 20 of the planter unit 2, directly matching the planter unit 2 in the container 11 and joined with the planting space 20, or fitted with a mounting member 31, as shown in FIG. 1, communicating with the bottom of the planter unit 2 and the planting space 20 in the container 11. Another end of the water channel 3 is extended and immersed in the liquid contained inside the container 11, absorbing and transmitting water to the planter unit 2.”, Col. 4, Lines 42-55).

Claim(s) 2, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 6,918,207) in view of Holmenlund (US 7,607,258) as applied in claims 1, 7, and 16, further in view of Bradley (US 7,587,859).

Regarding claim 2, Dai as modified by Holmenlund teaches the bottle planter of claim 1, but does not expressly disclose wherein the housing of the insert comprises at least one vertical aperture such that the first and second substrates are exposed to an interior of the bottle through the at least one vertical aperture.
However, in an analogous planter art, Bradley teaches wherein the housing (Fig. 2, “plant receiving depressions”, 22) of the insert (Fig. 2, “insert portion”, 20) comprises at least one vertical aperture (Fig. 4, “capillary openings”, 48) such that the first and second substrates are exposed to an interior of the bottle through the at least one vertical aperture (“The insert portion comprises at least one downwardly extending plant receiving depression that is capable of holding growth substrate. The plant receiving depression has at least one capillary opening such that when the capillary opening is in liquid communication with the nutrient solution in the reservoir, nutrient solution is wicked from the reservoir to the growth substrate by capillary action.”, Abstract; note, Dai as modified by Holmenlund is relied upon above to teach a first and second substrate and Bradley is relied upon to teach the use of vertical aperture).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the housing of the insert comprises at least one vertical aperture such that the first and second substrates are exposed to an interior of the bottle through the at least one vertical aperture, as taught by Bradley, to allow “the plant roots grow out through capillary openings 48, such that the roots are in direct liquid communication with the nutrient solution” (Bradley, Col. 5, Lines 41-43).

Regarding claim 8, Dai as modified by Holmenlund teaches the bottle planter of claim 7. Further, Dai teaches wherein the housing (Fig. 1, “long pipe”, 21) of the insert (Fig. 4, “planter unit”, 2) comprises at least one aperture (Fig. 1, “center hole”, 42) such that the second substrate (Figs. 1 & 4, “water channel”, 3) is exposed to an interior of the bottle through the at least one aperture (Figs. 1 & 4 show how “water channel” 3 is both exposed to the interior of “bottle body” 11 and secured through “center hole” 42), and where the at least one aperture is provided only on a bottom portion of the housing (Figs. 1 & 4 show “center hole” 42 is provided at a bottom of “long pipe” 21).
Dai as modified by Holmenlund does not expressly disclose at least one vertical aperture.
However, Bradley teaches at least one vertical aperture (Fig. 4, “capillary openings”, 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund to further include at least one vertical aperture, as taught by Bradley, to allow “the plant roots grow out through capillary openings 48, such that the roots are in direct liquid communication with the nutrient solution” (Bradley, Col. 5, Lines 41-43). Additionally, it has been held that rearranging parts of an invention, such as the orientation of an aperture or hole to accommodate different sized and shaped housings, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17, Dai as modified by Holmenlund teaches the planter assembly of claim 16. Further, Dai teaches further comprising an elongated housing (Figs. 1 & 4, “long pipe”, 21) encasing the first and second substrates (Figs. 1 & 4 shows “long pipe” 21 incasing “planting space” 20 and the top end of “water channel” 3), and wherein the housing comprises at least one aperture (Fig. 1, “center hole”, 42) such that the second substrate (Figs. 1 & 4, “water channel”, 3) is exposed to an interior of the bottle through the at least one aperture (Figs. 1 & 4 show how “water channel” 3 is both exposed to the interior of “bottle body” 11 and secured through “center hole” 42), and where the at least one aperture is provided only on a bottom portion of the housing (Figs. 1 & 4 show “center hole” 42 is provided at a bottom of “long pipe” 21).
Dai as modified by Holmenlund does not expressly disclose at least one vertical aperture.
However, Bradley teaches at least one vertical aperture (Fig. 4, “capillary openings”, 48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund to further include at least one vertical aperture, as taught by Bradley, to allow “the plant roots grow out through capillary openings 48, such that the roots are in direct liquid communication with the nutrient solution” (Bradley, Col. 5, Lines 41-43). Additionally, it has been held that rearranging parts of an invention, such as the orientation of an aperture or hole to accommodate different sized and shaped housings, involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim(s) 5, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 6,918,207) in view of Holmenlund (US 7,607,258) as applied in claims 3 and 12, further in view of Smith (US 2006/0207170 A1).

Regarding claim 5, Dai as modified by Holmenlund teaches the bottle planter of claim 3, but does not expressly disclose wherein the second substrate further comprises pH buffers not contained in the first substrate.
However, in an analogous planter art, Smith teaches wherein the second substrate (Fig. 9, “wool felt disk”, 60) further comprises pH buffers (“the felt may be drenched into a solution containing the required nutrients and allowed to dry. The pH of the natural felt may be varied by the addition of acidic or basic powders or liquids. Trace elements and growth promoters (such as various seaweed based liquids or plant residue liquors) may be sprayed onto the dried onto the wool during manufacture, and could be added to fibres after carding, or during needlepunching, or even after production of the natural felt”, Para. [0128]) not contained in the first substrate (Fig. 9, “soil”, 64; note, only pH buffering of “felt” disclosed and thus implies soil does not contain a pH buffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the second substrate further comprises pH buffers not contained in the first substrate, as taught by Smith, to maintain “near optimum for the growth of most plants.” (Smith, Para. [0101]).

Regarding claim 10, Dai as modified by Holmenlund teaches the bottle planter of claim 3, but does not expressly disclose wherein the first substrate is seeded and the second substrate is unseeded.
However, Smith teaches wherein the first substrate (Fig. 4, “upper layer”11 and “fibres” 16) is seeded (Fig. 4, “seed”, 18; “seed” 18 shown embedded within “fibres” 16 of “upper layer” 11) and the second substrate (Fig. 4, “lower layer” 12 and “unscoured wool fibres” 15) is unseeded (Fig. 4 shows “lower layer” 12 as denser and without seeds or space for the seeds between the “wool fibres” 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the first substrate is seeded and the second substrate is unseeded, as taught by Smith, because “seedling containers… are suitable for pre-growing herbs, seedlings, lettuces etc so that they can be displayed at nurseries, sold as individual cubes or sets of cubes, taken home and then separated and the cubes planted in the garden.” (Smith, Para. [0056]). Thereby providing a means to sell the planter with seeds “pre-growing” and ready for display, or simply as a single unit or kit to provide a more user-friendly planter.

Regarding claim 14, Dai as modified by Holmenlund teaches the planter assembly of claim 12, but does not expressly disclose wherein the second substrate further comprises pH buffers not contained in the first substrate.
However, in an analogous planter art, Smith teaches wherein the second substrate (Fig. 9, “wool felt disk”, 60) further comprises pH buffers (“the felt may be drenched into a solution containing the required nutrients and allowed to dry. The pH of the natural felt may be varied by the addition of acidic or basic powders or liquids. Trace elements and growth promoters (such as various seaweed based liquids or plant residue liquors) may be sprayed onto the dried onto the wool during manufacture, and could be added to fibres after carding, or during needlepunching, or even after production of the natural felt”, Para. [0128]) not contained in the first substrate (Fig. 9, “soil”, 64; note, only pH buffering of “felt” disclosed and thus implies soil does not contain a pH buffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the second substrate further comprises pH buffers not contained in the first substrate, as taught by Smith, to maintain “near optimum for the growth of most plants.” (Smith, Para. [0101]).

Regarding claim 19, Dai as modified by Holmenlund teaches the planter assembly of claim 12, but does not expressly disclose wherein the first substrate is seeded and the second substrate is unseeded.
However, Smith teaches wherein the first substrate (Fig. 4, “upper layer”11 and “fibres” 16) is seeded (Fig. 4, “seed”, 18; “seed” 18 shown embedded within “fibres” 16 of “upper layer” 11) and the second substrate (Fig. 4, “lower layer” 12 and “unscoured wool fibres” 15) is unseeded (Fig. 4 shows “lower layer” 12 as denser and without seeds or space for the seeds between the “wool fibres” 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the first substrate is seeded and the second substrate is unseeded, as taught by Smith, because “seedling containers… are suitable for pre-growing herbs, seedlings, lettuces etc so that they can be displayed at nurseries, sold as individual cubes or sets of cubes, taken home and then separated and the cubes planted in the garden.” (Smith, Para. [0056]). Thereby providing a means to sell the planter with seeds “pre-growing” and ready for display, or simply as a single unit or kit to provide a more user-friendly planter.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US 6,918,207) in view of Holmenlund (US 7,607,258) as applied in claims 6 and 15, further in view of Bissonnette et al. (US 2005/0257424 A1).

Regarding claim 9, Dai as modified by Holmenlund teaches the bottle planter of claim 6, but does not expressly disclose wherein the first substrate has a tree bark base and the second substrate has a peat moss base.
However, in an analogous planter art, Bissonnette teaches “Soil-less media may be composed of any number of suitable porous substances such as peat moss, wood bark, cellulose, pumice, plastic or polystyrene pellets, vermiculite or foam, for example.” (Para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the first substrate has a tree bark base and the second substrate has a peat moss base, because “soil-less media for growing plants are generally composed of materials that have low water-retention characteristics, allowing liquid nutrient solution to flow readily to plant roots and then to drain away so that roots are not constantly soaked in a liquid that may foster rot or the growth of damaging fungi.” (Bissonnette, Para. [0041]). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as for soil-less media for a planter, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 18, Dai as modified by Holmenlund teaches the planter assembly of claim 15, but does not expressly disclose wherein the first substrate has a tree bark base and the second substrate has a peat moss base.
However, in an analogous planter art, Bissonnette teaches “Soil-less media may be composed of any number of suitable porous substances such as peat moss, wood bark, cellulose, pumice, plastic or polystyrene pellets, vermiculite or foam, for example.” (Para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Dai as modified by Holmenlund wherein the first substrate has a tree bark base and the second substrate has a peat moss base, because “soil-less media for growing plants are generally composed of materials that have low water-retention characteristics, allowing liquid nutrient solution to flow readily to plant roots and then to drain away so that roots are not constantly soaked in a liquid that may foster rot or the growth of damaging fungi.” (Bissonnette, Para. [0041]). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, such as for soil-less media for a planter, as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643